DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 7, filed 29 December 2021, with respect to USC 103 rejection of independent Claims 1, 5, 17, and 21 and dependent claims therefrom have been fully considered and are persuasive.  The rejection of 25 August 2021 has been withdrawn. 
Applicant’s amendment to Claim 13 to cause it to be dependent from Claim 12 rather than Claim 11 has overcome the USC 112 antecedent basis rejection of Claim 13 which is hereby withdrawn. 
Allowable Subject Matter
Claims 1, 5-17, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
In arguments applicant rightly points out that Rivers teaches a pleat spacer rather than a filter pleat itself. While tapered pleats are known, See Tapper (US 2020/0139289) which teaches a simple folded pleat with tapered ends, the applicant’s tapered tetrahedral pleated filter media could not be found. Applicant’s arguments have overcome the previously applied prior art, and the case is now in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Applicable Prior Art
All other art cited not detailed above is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776